Title: To John Adams from John Marshall, 3 September 1800
From: Marshall, John
To: Adams, John



Sir
Washington Septr. 3d. 1800

I have receivd your letter respecting Mr. Nortons claim and shall observe your instructions.
There appears to be considerable delicacy in engaging in the support of a claim founded on provisions furnishd the British army during our revolution War.
I inclose you a letter from Mr. Wilkins to Mr. Harrison & from Mr. Harrison to me recommending a Mr. Hollingsworth as a Judge in the Indiana territory
I am Sir with the most respectful attachment / Your obedt. Servt
J Marshall